PER CURIAM.
Appellant, plaintiff in the trial court, seeks review of an adverse final judgment rendered upon a directed verdict in an action wherein he sought to recover a brokerage commission against the estate of the deceased, allegedly due because of a listing granted by the agent of the deceased.
It is apparent from the record that the broker had a listing but, even resolving all inferences in his favor as we are required to do on a directed verdict,1 the record fails to establish the fact of agency. Therefore, the trial judge is affirmed in directing a verdict for the estate of the deceased principal. However, this action would not be determinative of any possible cause of action that the broker might have against the one who gave him the listing.
Affirmed.

. Martin v. Thompson, Fla.App.1960, 124 So.2d 744; Brookshire v. Florida Bendix Co., Fla.App.1963, 153 So.2d 55.